DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A preliminary amendment was received from the applicant on April 20, 2020.

Drawings
The drawings were received on April 20, 2020.  These drawings are acceptable.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 20, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4, 5, 10 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Regarding claims 2 and 10, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c).
Claim 4 recites the broad recitation “the plurality of water outlet openings are arranged at different heights”, and the claim also recites “preferably arranged with at least one water outlet opening positioned below the water line” which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 5 depends from dependent claim 4, and is thus also rendered indefinite.
Claim 15 recites the limitation "the offshore wind farm installation vessel" in     line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the broad recitation “said affected area of the sea being located at least aft of the stern of the hull”, and the claim also recites “preferably the water system ejects water simultaneously out through water openings on both the starboard 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 11, 12 and 14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Haden (US 1,677,769).
Haden discloses a self-propelled offshore vessel, as shown in Figures 1-2, that is comprised of a hull, defined as Part #1, with an outer side, as shown in Figure 2, and a water system, as shown in Figure 1, that is further comprised of at least one water inlet opening in said hull, defined as Parts #6 and 6a, each with a controllable inlet valve, defined as Parts #23 and 23a, a plurality of water conduit pipes, defined as Parts #20 and 20a, as shown in Figure 1, at least one water outlet opening, each defined as     Part #11, each with a suitably located valve, as described in lines 39-45 of column 3, 
Haden also discloses the same method of operating a self-propelled offshore vessel at an offshore position, as shown in Figures 1-2, said method being comprised of the step of providing a water system, as shown in Figure 1, which is activated to eject water out through at least one water outlet opening, each defined as Part #11, which has a nozzle device, where said ejected water can interact with surrounding waves.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Haden.
Haden, as set forth above, discloses all of the features claimed except for the use of a water pump having a specific capacity, and a specific type of outlet valve.
The use of a water pump having a specific capacity would be considered by one of ordinary skill in the art to be an obvious design choice based upon the required size and speed of said water pump in order to deliver a desired volume flow rate of water.
The use of a valve of a specific type would also be considered by one of ordinary skill in the art to be an obvious design choice based upon the required size and strength of said valve to control a desired volume flow rate of water.
	Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art, to utilize a water pump having a specific capacity and a specific type of outlet valve in combination with the self-propelled offshore vessel as disclosed by Haden for the purpose of providing a vessel with means to eject water at a desired rate.
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Haden in view of Foster (US 2,894,472).

Foster discloses a floating dry dock, as shown in Figures 1-6, that includes a hull with a cargo main deck and side sections that extend upward on either side of said cargo main deck, as shown in Figures 1-2, a plurality of ballast tanks, defined as Parts #6, 7, 8 and 9, and a ballast pumping system with centrifugal pumps, each defined as    Part #24, and control valves, each defined as Part #25, for changing the vessel draught between a draught at which said cargo main deck is submerged below sea level, as shown in Figure 1, and a second draught at which said cargo main deck is at or above sea level, as shown in Figure 2.
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art, to utilize a ballast pumping system and ballast tanks to raise and lower a cargo main deck of a vessel above or below sea level, as taught by Foster, in combination with the self-propelled offshore vessel as disclosed by Haden for the purpose of providing a vessel with ballasting means to raise or lower the draught of said vessel.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Hagen (US 6,427,616) discloses a ballast pump and ballast tanks with control valves for a ballasting a vessel.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARS A OLSON whose telephone number is (571) 272-6685.  The examiner can normally be reached on Monday to Friday 8:30am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAMUEL J MORANO can be reached on 571-272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/LARS A OLSON/Primary Examiner, Art Unit 3617